Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1, 2, 4, 12, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehne (WO 2014/176092).
Regarding claim 1, Kehne discloses a nib (10) for a valve-free free ink writing felt pen comprising a first end configured to deliver ink to a writing support and a second end, opposite the first end, configured to be inserted in a nib receiving part of the valve-free free ink writing felt pen, the first end and the second end defining an axial direction of the nib, the nib having an external surface (20) configured to cooperate with an internal surface of the nib receiving part to act as a baffle (vents 20 can balance the air pressure between the interior and exterior of the ink reservoir), the external surface being configured to allow intake of air from the outside of a free ink tank of the valve-free free ink writing felt pen into the free ink tank and avoid ink leakage outside the free ink tank when cooperating with the internal surface of the nib receiving part.
It is noted that this claim is directed to a nib, and does not include a pen.
It is also noted that “act as a baffle” is interpreted in light of paragraph 0004 of the originally filed specification that “Baffles allow the ink to flow without leaking and air exchange to ensure air balance between the inside of ink tank and the atmosphere outside the ink tank.”
Regarding claim 2, Kehne discloses the nib according to claim 1, wherein the external surface presents ‘micro-reliefs’ (20) configured to act as a baffle, whereby the internal surface of the nib receiving part cooperates with the micro-reliefs of the external surface of the nib so as to form a plurality of spaces between the nib and the nib receiving part, more specifically the plurality of spaces allowing the free ink to flow from the free ink tank without leaking and air exchange to ensure air balance between the inside of free ink tank and the atmosphere outside the free ink tank.
Regarding claim 4, Kehne discloses the nib according to claim 1, wherein the nib comprises a plurality of sections having different diameters and connected to one another by flared sections (shown in Fig. 5), each section being capable of cooperate with the nib receiving part so as to form an annular space, the plurality of annular spaces being configured to act as baffle.
Regarding claim 12, Kehne discloses a valve-free free ink writing felt pen (24) comprising a free ink tank (28), a nib receiving part (22) and a nib (10) according to claim 1, the nib receiving part having an internal surface (32) cooperating with the external surface of the nib to allow intake of air from the outside of the free ink tank of the valve-free free ink writing felt pen into the free ink tank and avoid ink leakage outside the free ink tank.
Regarding claim 13, Kehne discloses the pen according to claim 12, wherein the external surface presents micro-reliefs configured to act as a baffle, whereby the internal surface of the nib receiving part cooperates with the micro-reliefs of the external surface of the nib so as to form a plurality of spaces (between 32 and 20) between the nib and the nib receiving part, more specifically the plurality of spaces allowing the free ink to flow from the free ink tank without leaking and air exchange to ensure air balance between the inside of free ink tank and the atmosphere outside the free ink tank (because reliefs 20 act as vents), wherein the internal surface of the nib receiving part cooperates with the micro-reliefs so as to form a plurality of spaces between the nib and the nib receiving part, the plurality of spaces being configured to act as baffle.
Regarding claim 19, Kehne discloses the pen according to any of claim 12, wherein the nib receiving part comprises one or more axial abutment elements for limiting axial insertion of the nib into the nib receiving part (the rear end of groove 32 is an axial abutment element that contacts the rear of the nib).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne.
Regarding claim 3, Kehne teaches a valve-free free ink writing felt pen (24) comprising a free ink tank (28), a nib receiving part (22) and a nib according to claim 2, but does not teach that the dimension of the spaces is equal to or greater than 20 μm and equal to or smaller than 2 mm.
Kehne is silent as to the size of the space between the nib and the nib holder, but does teach that the grooves 20 are sized to be a vent.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be between 20 μm to 2 mm, inclusive, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Kehne teaches the pen according to claim 13, wherein the dimension of the spaces being equal to or greater than 20 μm and equal to or smaller than 2 mm. 
Kehne is silent as to the size of the space between the nib and the nib holder, but does teach that the grooves 20 are sized to be a vent.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be between 20 μm to 2 mm, inclusive, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Kehne teaches the e pen according to claim 14, wherein the nib is a sintered powder nib (Kehne, ¶0028) and the spaces have a dimension, measured in a radial direction perpendicular to the axial direction.
Kehne does not teach that the dimension of the space is equal to or greater than 105 % time the diameter of the powder.
Kehne is silent as to the size of the space between the nib and the nib holder, but does teach that the grooves 20 are sized to be a vent.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be at least 105% times the diameter of the powder as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne as applied to claims 1 above, and further in view of Okamoto (EP 2889153).
Regarding claim 5, Kehne discloses the nib according to claim 1, wherein the nib is a sintered powder nib (¶0028). Kehne does not teach that the sintered powder nib comprises polypropylene or polyethylene.
Okamoto teaches a sintered powder nib comprising polyethylene (¶0017).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Kehne a sintered powder nib comprising polyethylene as taught by Okamoto, wherein doing so would merely be a matter of selecting a known material suitable for use as sintered powder nib.
Claim(s) 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne as applied to claims 1 and 14 above, and further in view of Suzuki (US 4838723).
Regarding claim 7, Kehne teaches the nib according to claim 1, but does not teach that the nib comprises fibers agglomerated by a resin.
Suzuki teaches a nib that comprises fibers (21) agglomerated by a resin (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the nib of Kehne out of fibers agglomerated by a resin as taught by Suzuki, wherein doing so would merely be a matter of selecting a known material suitable for use as a nib.
Regarding claim 8, the combination of Kehne and Suzuki teaches the nib according to claim 7, wherein the fibers present a diameter between 10 μm and 200 μm (Suzuki, col. 4, ll. 50-62 teaches fibers of 7 denier or less; denier is mass in grams per 9000 m length of fiber; using 1.15g/cm3 as the density of polyamide this equals an average fiber diameter of about 30 μm).
Regarding claim 9, the combination of Kehne and Suzuki teaches the nib according to claim 7, wherein the fibers comprise polyester, acrylic, polyamide or polyacrylonitrile (Suzuki, polyamide fibers, col. 3, ll. 8-15) and the resin comprises polyurethane or urea aminoplast (Suzuki, polyurethane, col. 3, line 66 to col. 4, line 4).
Regarding claim 16, Kehne teaches the pen according to claim 14, but does not teach that the nib comprises fibers, which comprise a diameter between 10 μm and 200 μm, and are agglomerated by a resin and the spaces have a dimension, measured in a radial direction perpendicular to the axial direction, equal to or greater than 105 % time the diameter of the fibers.
Suzuki teaches a nib that comprises fibers (21), which comprise a diameter between 10 μm and 200 μm (col. 4, ll. 50-62 teaches fibers of 7 denier or less; denier is mass in grams per 9000 m length of fiber; using 1.15g/cm3 as the density of polyamide this equals an average fiber diameter of about 30 μm), and are agglomerated by a resin (22).
Kehne is silent as to the size of the space between the nib and the nib holder, but does teach that the grooves 20 are sized to be a vent.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the nib of Kehne out of fibers, which comprise a diameter between 10 μm and 200 μm, agglomerated by a resin as taught by Suzuki, wherein doing so would merely be a matter of selecting a known material suitable for use as a nib.
Kehne discloses that the size of the grooves needs to be optimized to act as a “vent”.  As seen in Kehne, the size of the grooves is disclosed to be a result effective variable in that it affects the ability to vent air into the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kehne by making the space be at least 105% times the diameter of the fibers as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehne as applied to claim 1 above, and further in view of Nakajima (US 10336129).
Regarding claim 10, Kehne teaches the nib according to claim 1, but does not teach that the nib is an extruded nib that comprises polyacetal, polypropylene or polyethylene.
Nakajima teaches a nib that is an extruded nib (col. 8, ll. 5-8) that comprises polyacetal, polypropylene or polyethylene (polyacetal, col. 8, ll. 5-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Kehne an extruded nib as taught by Nakajima, wherein doing so would merely be a matter of selecting a known material suitable for use as a nib.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-23 are allowed.
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Kehne does not discloses a nib with “external surface configured to cooperate with an internal surface of the nib receiving part to act as a baffle, the external surface being configured to allow intake of air from the outside of a free ink tank of the valve-free free ink writing felt pen into the free ink tank and avoid ink leakage outside the free ink tank when cooperating with the internal surface of the nib receiving part”.
In response, it is noted that the grooves 20 of Kehne are on the external surface of the nib, and the space formed between the groove and the nib holder are configured to allow the intake of air and “avoid leakage”.
Applicant argues that Kehne does not teach a free ink writing pen because the cartridge 28 has walls in Fig. 3.
In response, it is noted that Kehne explicitly teaches that the nib can be used with “any type of fluid delivery system” (¶0013). Applicant is reminded that the disclosure of the prior art is not limited to that which is shown in the drawings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754